Citation Nr: 1121676	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of Title 38, United States Code, Section 1151.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  He died on April [redacted], 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appellant was afforded a hearing before the undersigned at the Las Vegas Veterans Assistance Office in February 2008.  A transcript is associated with the claims file.  

In July 2008, the Board requested an opinion from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2010).  An IME opinion was received in September 2008 and incorporated into the record.  Thereafter, and after additional development, the Board requested an additional, supplementary opinion from an IME in February 2011.  An IME opinion was received in March 2011 and incorporated into the record.  The appellant and her representative were provided a copy of the IME opinion and provided a period of 60-days to respond.  To date, they have not responded.

A claim for service connection for the cause of the Veteran death was denied by the Board in a March 2009 decision.  The appellant did not appeal this decision.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005.  The cause of death was acute hepatic infarction, due to or as a consequence of hepatic artery occlusion.  Other significant conditions contributing to his death, but not resulting in the underlying cause of death, included small cell carcinoma, renal failure, and bacteremia. 

2.  VA physicians failed to timely recognize portal vein thrombosis that thereby resulted in a failure to provide timely, appropriate care, which accelerated the Veteran's demise.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The appellant alleges that the Veteran's death was caused by negligence at the Las Vegas VA Ambulatory Care Center during the Veteran's treatment there prior to his death in April 2005.  Specifically, she contends that had the Veteran been rendered a more timely diagnoses and treatment, he may have lived longer.  

The appellant filed a claim for compensation under the provisions of 38 U.S.C.A. § 1151 in May 2005.  Because the claim was filed after October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997, (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination) is not applicable.  The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997, is the applicable statute in this case.  The new law requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended. See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.  The Board notes that the RO had an opportunity to consider the above provisions that were codified at 38 C.F.R. § 3.361 in an April 2006 rating action.  There is no prejudice in the Board also considering the new regulation.  In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2010).


To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2010).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2010).

Here, by way of history, the Veteran's DD Form 214 indicates that he had active military service from November 1966 to September 1968.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), Type II diabetes mellitus, peripheral neuropathy of the feet associated with diabetes mellitus, and erectile dysfunction associated with diabetes mellitus.

The Veteran's death certificate shows that he died on April [redacted], 2005, due to acute hepatic infarction, due to or as a consequence of hepatic artery occlusion.  Other significant conditions contributing to his death, but not resulting in the underlying cause of death, include small cell carcinoma, renal failure, and bacteremia.  

Treatment records from Massachusetts General Hospital indicate that the Veteran was status-post orthotopic liver transplant in 2000 for cryptogenic cirrhosis and hepatocellular carcinoma.  Treatment records indicate a complicated recovery, with additional surgical procedures required and continued Coumadin/warfarin therapy for liver disease related to portal vein thrombosis.  

In March 2005, the Veteran sought treatment at the Las Vegas VA Medical Center (VAMC) for a mass of the left axilla.  On April 1, 2005, the Veteran was admitted to the VAMC for poor control of his diabetes mellitus and decreased renal function, as well as to investigate the left axillary mass and right pleural effusion/infiltrate.  The assessment upon admission was hyperglycemia due to poor diabetic control, complicated by volume depletion; right lower lobe atelectasis and subpulmonic effusion; excessive anticoagulation; left axillary mass; and poorly-controlled hypertension.  

According to an April 5, 2005, discharge summary, the Veteran's liver enzymes continued to rise during his hospitalization, despite holding his warfarin therapy.  Multiple blood and urine cultures had been negative.  His renal function showed some improvement, but he developed ascites and peripheral edema.  An ultrasound of hepatic circulation on April 4, 2005, showed poor flow in the portal vein suggestive of evolving thrombosis or stricture and, upon consultation with the Veteran, his spouse, and the physicians at Massachusetts General Hospital, a transfer to Massachusetts General Hospital was recommended.  VAMC treatment notes indicate that the transfer was initially planned for April 5, 2005, but was delayed until April 6, 2005, due to problems arranging payment for transfer with Massachusetts General Hospital.  

On April 6, 2005, the Veteran was transferred to Massachusetts General Hospital's Liver Transplant Unit for care.  Records from his treatment there indicate that the Veteran's hepatic function continued to worsen and he was found to have profound acidemia and declining renal function subsequent to admission.  Liver biopsy showed metastatic neuroendocrine carcinoma and left axillary fine needle aspiration biopsy (FNA) showed tumor cells consistent with high-grade neuroendocrine tumor.  Liver MRI showed possible hepatic artery occlusion, nonocclusive thrombus in the superior mesenteric vein and markedly heterogeneous enhancement of the liver.  He was placed on antibiotics for a concern of sepsis, but dialysis was not required.  The transplant service discussed the Veteran's poor prognosis due to multiple organ failure and likely malignancy of his lymphadenopathy, and he was determined not to be a candidate for treatment.  A liver biopsy showed metastatic neuroendocrine carcinoma.  The principle diagnosis was fulminant hepatic failure with the associated diagnoses of anuric renal failure and metastatic neuroendocrine carcinoma.  The Veteran died on April [redacted], 2005.  

In May 2005, the Veteran's attending physician at Massachusetts General Hospital provided a letter indicating that the Veteran had a history of orthoptic liver transplant for cryptogenic cirrhosis and hepatic cellular carcinoma, with complications of thrombosed portal vein, and a history of splenectomy, hypertension, gastroesophageal reflux disease (GERD), gout, PTSD, carcinoma, and diabetes mellitus.  The attending physician noted that, upon admission to Massachusetts General Hospital in April 2005, the Veteran was hypotensive and that he developed renal failure, metabolic acidosis, and glucose abnormalities.  The attending physician also noted that sepsis was considered a likely contributor to the Veteran's death, and opined that the Veteran's immunesuppression and diabetes mellitus may have predisposed him to this problem.  

In various statements as well as testimony, the appellant, the Veteran's surviving spouse and a registered nurse, contends that the Veteran's death was caused and/or hastened (accelerated) by the treatment, or lack thereof, that the Veteran received from the Las Vegas VAMC.  She asserts that the physicians at the VAMC ignored the serious nature of the Veteran's condition.  Had the VAMC reacted sooner, she maintains that treatment could have been administered to the Veteran that would have prolonged his life.  

In July 2008, the Board of Veterans' Appeals (Board) contacted a endocrinologist to provide independent medical expert opinions with respect to the questions of whether the Veteran's death due to acute hepatic infarction, due to or as a consequence of hepatic artery occlusion (with significant conditions of small cell carcinoma, renal failure, and bacteremia contributing to death, but not resulting in the underlying cause of death) was result from VA treatment, or lack or treatment, in conjunction with his hospitalization at the Las Vegas VAMC in April 2005.  If the answer was in the affirmative, the examiner was asked to state whether such additional disability proximately caused, or chronically aggravated, by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing (or failing to furnish) the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  

The Board received a response from a medical expert in September 2008.  The medical expert indicated that he was not provided with records in sufficient detail to make specific judgments in terms of medical decisions made between April 1 and April 5, 2005.  The expert noted that if treatment records documenting the examination of the Veteran and the formulation of a treatment plan from those dates were available, he was unable to locate them in the claims folder and would be happy to review them and amend his opinion accordingly if they were made available.  Indeed, he suggested that if there were no examination of the Veteran by the attending physician during the April 1 to April 5, 2005, timeframe, that there was the potential for lack of adequate treatment during that timeframe.  The Board thereby Remanded the matter to obtain these additional records.

In December 2009, new treatment reports from the Las Vegas VAMC dated from April 1, 2005, through April 5, 2005, were made available to VA.  As such, the Board sought a new independent medical expert opinion from a heptologist based on this recently-obtained evidence.  The Board asked the expert heptologist to answer the following questions:

(a)	Did the Veteran's death due to acute hepatic infarction, due to or as a consequence of hepatic artery occlusion (with significant conditions of small cell carcinoma, renal failure, and bacteremia contributing to death, but not resulting in the underlying cause of death) result from VA treatment, or lack or treatment, in conjunction with his hospitalization at the Las Vegas VAMC in April 2005?

(b)	If so, was such additional disability proximately caused, or chronically aggravated, by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing (or failing to furnish) the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  

In March 2011, the Board received a response from a medical expert.  He opined that:

The Veteran's medical history was well known to the VA system.  The majority of his medical chart iterates his status as a liver transplant patient.  When he presented to the ER on April 1, 2005 he was admitted to a medical ward service.  The impression on admission according to the history and physical exam . . . was that this patient was suffering from hyperglycemia (elevated blood glucose), volume depletion, excessive coagulopathy (elevated INR), right lung atelectasis and effusion, poorly controlled hypertension, and a left axillary mass.  He was taking warfarin which is a blood thinning agent (which increases the INR) due to an artificial portal vein graft placed during his initial liver transplant hospitalization in 2000.  As the INR was 6.19 on admission the warfarin was held (the therapeutic range for most grafts should be 2-3).  His total bilirubin, alkaline phosphate, AST, ALT, and creatine were all elevated.  He had a significantly elevated WBC.  Blood cultures were obtained and did not grow any bacteria.  He was given intravenous hydration with normal saline at 150 ml/hour.  Diuretics were held but the patient's other home medications were ordered.  Surgery was consulted regarding the axillary mass but declined to biopsy [until] the INR normalized.  [The VA physician indicated] . . . that she intended to contact the patient's transplant surgeon for guidance regarding his liver status.  

On April 2 and 3, 2005, the patient remained admitted.  He received a diabetic diet, pain medication, his home medications except diuretics and warfarin.  On April 2, 2005 blood tests were checked: creatine had improved from 2.3 on admit to 1.8, the liver tests were still elevated but had not worsened, and the INR was decreasing.  The patient complained of abdominal distension on April 3, 2005 so the 150 ml/hour saline IV was stopped.  A low dose spironolactone (25 mg) was started on April 3, 2005.  On April 4, 2005 [the VA physician] spoke with the Transplant Clinic at Massachusetts General Hospital which prompted her to order a liver ultrasound with dopplers to assess the hepatic artery and portal venous flows, as well as checking the patient's Tacrolimus level (anti-rejection medication which has a therapeutic level which must be closely monitored).  The patient's liver labs had worsened significantly when they were rechecked on April 4, 2005.  The liver ultrasound indicated a portal venous thrombosis.  Plans were made to transfer the patient to Massachusetts General Hospital, and this took place on April 5, 2005.  

The standard of care for management of liver transplant patients who present with liver function abnormalities and/or renal dysfunction (elevated BUN/creatine) is specialty consultation.  If the facility where this patient was admitted did not have a Gastroenterologist consultant available then the transplant facility should have been contacted on the first day of hospital admission.  Had either of these two options occurred they likely would have suggested immediate transfer to a higher level of care, and at the very least they would have indicated the need for immediate/urgent liver ultrasound with dopplers to assess portal venous flow.  This patient has had a history of portal venous thrombosis, with in graft thrombosis - this is a common complication of liver transplanted patients which can lead to fulminant liver failure.  The elevated INR on admission may have been a signal of impending liver failure related to the thrombus.  The patient's renal status would have benefited from nephrology consultation.  The Tacrolimus level should have been checked on admission.  Daily liver function tests should have been performed.

In review of the patient's medical record it is clear that his clinical status worsened while he was an inpatient from April 1 to April 5, [2005].  Transplant patients should be treated with a higher level of urgency than average patients due to the multitude of potential subclinical problems which can be overlooked by non-specialist care providers.  It is my professional opinion that the diagnosis of this Veteran's hepatic infarction was delayed and aggravated by lack of expertise at the Las Vegas VAMC.  I can't determine if negligence or ignorance prevented the primary team from contacting the Transplant Facility in Massachusetts before April 4, 2005.  The portal vein thrombosis was not recognized soon enough by the VA staff and this failure to provide timely appropriate care most likely accelerated the patient's demise.

[Emphasis added.]

In short, the expert heptologist opined that it was more likely than not that the Veteran's death due to acute hepatic infarction, due to or as a consequence of hepatic artery occlusion (with significant conditions of small cell carcinoma, renal failure, and bacteremia contributing to death, but not resulting in the underlying cause of death) resulted from VA's lack of adequate treatment in conjunction with his hospitalization at the Las Vegas VAMC in April 2005.  He further opined that such additional disability was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in failing to furnish the requisite care.  The expert's analysis suggests that the Las Vegas VAMC failed to exercise the degree of care that would be expected of a reasonable health care provider.  Accordingly, resolving the benefit of the doubt in favor of the appellant, the Board will grant DIC benefits under 38 U.S.C.A. § 1151.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


